
	

113 S1462 IS: Railroad Safety and Positive Train Control Extension Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1462
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Thune (for himself,
			 Mr. Blunt, Mrs.
			 McCaskill, and Mr. Pryor)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To extend the positive train control system
		  implementation deadline, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Railroad Safety and Positive Train
			 Control Extension Act.
		2.Implementation
			 deadline
			(a)Technology
			 implementation planSection
			 20156(e)(4) of title 49, United States Code, is amended to read as
			 follows:
				
					(4)Positive train
				control
						(A)In
				generalExcept as required by section 20157 (relating to the
				requirements for implementation of positive train control systems), the
				Secretary shall ensure that each railroad carrier's technology implementation
				plan required under paragraph (1) that includes a schedule for implementation
				of a positive train control system complies with that schedule.
						(B)Rule of
				constructionNothing in this section shall be construed as
				requiring the installation of positive train control on railroad tracks
				if—
							(i)positive train
				control is not required on those tracks under section 20157; and
							(ii)the railroad
				does not choose to implement positive train control as a technology on those
				tracks under this
				section.
							.
			(b)Extension of
			 deadlineSection 20157 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 Not later than 18 months after the date of enactment of the Rail Safety
			 Improvement Act of 2008, each and inserting Each;
			 and
					(B)by striking
			 by December 31, 2015 and inserting by December 31,
			 2020; and
					(2)in subsection
			 (a)(1)(B), by striking transported and inserting
			 transported on or after December 31, 2015.
				3.Authority of
			 Secretary of Transportation to extend implementation deadline
			(a)In
			 generalSection 20157 of
			 title 49, United States Code, as amended by section 2(b) of this Act, is
			 further amended—
				(1)in subsection
			 (a)(1), by striking Each Class I and inserting Except as
			 provided under subsection (i), each Class I;
				(2)by redesignating
			 subsection (i) as subsection (j); and
				(3)by inserting before subsection (j), as
			 redesignated, the following:
					
						(i)Implementation
				extensions
							(1)In
				generalThe Secretary may extend in 1-year increments, upon
				application, the deadline for implementing a positive train control system
				under subsection (a)(1) for an applicant, if the Secretary determines
				that—
								(A)full
				implementation will likely be infeasible due to circumstances beyond the
				control of the applicant, including funding availability, spectrum acquisition,
				resource and technology availability, software development and testing,
				availability of alternate risk reduction strategies, and interoperability
				standards;
								(B)the applicant has
				demonstrated good faith in its positive train control system
				implementation;
								(C)the applicant has
				presented a revised plan for implementing a positive train control system
				indicating how the applicant will fully implement a positive train control
				system as soon as feasible, but not later than December 31, 2022; and
								(D)the extension
				will not extend later than December 31, 2022.
								(2)ConsiderationsIn
				making a determination under paragraph (1), the Secretary shall
				consider—
								(A)whether the
				affected areas of track have been identified as areas of greater risk to the
				public and railroad employees in the applicant’s positive train control
				implementation plan under section 236.1011(a)(4) of title 49, Code of Federal
				Regulations (relating to PTC Implementation Plan content requirements);
				and
								(B)the risk of
				operational failure to the affected service areas and the applicant.
								(3)ReviewNot
				later than 10 days after the Secretary receives an application under paragraph
				(1), the Secretary shall review and approve or disapprove the
				application.
							.
				(b)Conforming
			 amendmentSection 20156(e)(2) of title 49, United States Code, is
			 amended by striking as defined in section 20157(i) and inserting
			 as defined in section 20157(j).
			4.Equipping
			 locomotives operating in positive train control territoryNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall revise section
			 236.1006(b)(4)(iii)(B) of title 49, Code of Federal Regulations (relating to
			 equipping locomotives operating in PTC territory) to extend each deadline 5
			 years.
		
